Per Curiam.

Application for leave to appeal to the Appellate Division will be granted, if the appellant ynll stipulate thatl the only question to be presented on such appeal shall be the correctness of the ¡ruling that the ^promise of the drawer to pay after dishonor of the draft “ may] have been taken as an admission that his Lability had attached, and @0 supported an inference of a prior presentment !to and a refusal by the drawee sufficient to charge him.”
Present: Daly, P. J., McAdam and Bischoff, JJ.